COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Donald Seeberger v. BNSF Railway Company

Appellate case number:    01-12-00583-CV

Trial court case number: 0967871

Trial court:              269th District Court of Harris County

        Appellant has filed an unopposed “Motion to Correct Clerk’s Record,” asking the Court
to direct the district clerk to supplement the clerk’s record with the “Proposed Final Judgment.”
The motion is granted.

       Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district clerk is directed to file
a supplemental clerk’s record containing the “Proposed Final Judgment” (Image No. 51479890).
See TEX. R. APP. P. 34.5(c)(1).

       The supplemental clerk’s record shall be filed in this Court within 10 days of the date of
this order.

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.

       It is so ORDERED.




Judge’s signature: /s/ Sherry Radack
                    Acting individually       Acting for the Court


Date: February 22, 2013